Read, C. J.
The first matter which appears in this case is the report of the referees which cannot supply the want of previous proceedings; and the appearance of the parties being certified by the referees is not sufficient to cure the non-appearance of former proceedings. The Act of Assembly [2 Del.Laws 1047] requires a book to be kept by the justice in which fair entries are to be made of his proceedings. The Act prescribes the nature and requisites of the record which he is to keep. Though the certiorari requires the record to be returned, a transcript is well, because it is considered as a record so as to stop proceedings below. If a party would have a justice to return matter not comprised in the record which the Act of Assembly directs to be kept, he should specify it in his precipe and it should be incorporated in the certiorari; otherwise it is sufficient, for the justice to return a tran*324script of a record kept pursuant to the Act. The proceedings upon the present return cannot be maintained and must therefore be quashed.
Clayton, J., of same opinion.
Proceedings quashed.